By the Court.

Warner, J.
delivering the opinion.
[1.] The error assigned to the decision of the Court below is,that the complainant was permitted to amend the title of his bilb and the prayer for relief. This bill, as originally filed, was not either a bill of review, or a bill in the nature of a bill of review, *584but was a bill for discovery and relief, if its true character is to be determined by the allegations made in it. When this case was before us on a former occasion, we ruled, that the decree against the Bank of Charleston, a non-resident, was a nullity. The complainant, it is true, entitled it “ a bill in the nature of a bill of review but that was a misnomer, and the complainant now seeks to give to it its legitimate name. Under the very liberal practice indulged by Courts of Equity with regard to amendments, the complainant was, in our judgment, entitled to make the amendment in question, especially as there seems to be no objection as to the time at which the amendment was proposed to be made. In Courts of Equity, mispleading in matter of form is never allowed to prejudice any party; the real and substantial merits of the case are always looked to. Story’s Eq. Pl. 678, §883. 2 Maddock’s Ch. Pr. 368. Polk vs. Clinton, (12 Vesey, 66,) is an authority for amending the prayer of the bill. We think the amendment was properly allowed by the Court below; but in any event we should reluctantly interfere with the discretion of the Court below, in allowing the amendment of the pleadings in a suit in Equity.
Let the judgment of the Court below be affirmed.